Reilly, J.
Appellant objected and now raises the issue as to whether a judge appointed to replace another, who resigned his office, is disqualified to serve, because he was not one of the original three-judge panel.
Although this court has not previously passed on this specific issue, we believe that the applicable principles are clear. Where a case has been tried before a three-judge panel and after an appeal the case is remanded to the trial court for a hearing on a motion to inspect (see State v. White [1968], 15 Ohio St. 2d 146), a judge appointed as a member of the three-judge panel to replace a. judge of the original panel, who had resigned his office, may participate in such further proceedings in the case.
*76We find, after review of the record of the hearing before the three-judge panel, that the ruling in the court below is correct. The record does not reveal that the inconsistencies or variations between the statements and the evidence denied appellant a fair trial. Moreover, the procedures of the panel in response to its instructions did not deny appellant due process of law.
In our previous decision, we specifically referred to the reversal as a “limited reversal” to determine whether a new trial should be granted. Whereupon, the trial court followed instructions and made a determination. It was not within the scope of this court’s remand order that the Court of Common Pleas relitigate other matters as if a new trial had been ordered. The other issues, including constitutional questions which appellant seeks to have reviewed, have previously been decided on appeal and, therefore, are negated by the doctrine of res judicata.
The judgment is affirmed.

Judgment affirmed.

0’Neill, C. J., Schneider, Hebbert, DuNcaN, SterN and Leach, JJ., concur.
Reilly, J., of the Tenth Appellate District, sitting for CORRIGAN, J.